***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
      U.S. BANK, N.A., TRUSTEE v. ANTHONY R.
                   ARMIJO ET AL.
                      (AC 42254)
                        Elgo, Devlin and Harper, Js.

                                  Syllabus

The plaintiff bank, U Co., sought to foreclose a mortgage on certain real
   property owned by the defendants A and C. A and C were defaulted
   for failure to plead and the trial court rendered a judgment of strict
   foreclosure. Thereafter, the court denied C’s postjudgment motion to
   dismiss, which alleged that U Co. did not have standing. The court
   granted C’s motion to reargue and ordered that the motion to dismiss
   be reheard. The court subsequently denied C’s motion to dismiss and
   C’s motion to reargue that decision. C then filed a second motion to
   dismiss for lack of standing, which the court denied, and A and C
   appealed to this court. This court thereafter granted in part U Co.’s
   motion to dismiss this appeal. Held that this court could not review A
   and C’s challenge to the judgment from which they had appealed; A
   and C failed to brief, or even mention, the trial court’s judgment denying
   their second motion to dismiss, the defendants’ brief was limited to
   their challenge of the court’s findings of standing and jurisdiction, which
   were decided in earlier rulings from which a timely appeal was never
   taken, and the defendants failed to challenge the bases on which the
   court denied the second motion to dismiss, which were the law of the
   case doctrine and the denial of C’s motion to reargue.
    Argued November 20, 2019—officially released February 18, 2020

                            Procedural History

  Action to foreclose a mortgage on certain real prop-
erty owned by the named defendant et al., brought to
the Superior Court in the judicial district of Stam-
ford-Norwalk, where the named defendant et al. were
defaulted for failure to plead; thereafter, the court, Hon.
David R. Tobin, judge trial referee, rendered judgment
of strict foreclosure; subsequently, the court, Lee, J.,
denied the defendant Cynthia Armijo’s motion to dis-
miss, and the named defendant et al. appealed to this
court; thereafter, this court granted in part the plaintiff’s
motion to dismiss the appeal. Affirmed.
  Thomas W. Moyher, with whom, on the brief, was
James M. Nugent, for the appellants (named defendant
et al.).
   Christopher J. Picard, for the appellee (plaintiff).
                         Opinion

  DEVLIN, J. In this foreclosure action, the defendants
Anthony R. Armijo and Cynthia Armijo1 appeal from the
judgment of the trial court denying their postjudgment
motion to dismiss. The defendants claim on appeal that
the court erred in rejecting their claim that it lacked
jurisdiction over this action because the plaintiff, U.S.
Bank, N.A., as Trustee for Citigroup Mortgage Loan
Trust, Inc., did not have standing to bring it. We affirm
the judgment of the trial court.
  The following procedural history is relevant to the
defendants’ claims on appeal. The plaintiff filed a com-
plaint in November, 2016, to foreclose a mortgage on
certain real property owned by the defendants in Wes-
ton. The defendants, who filed appearances as self-
represented parties, were defaulted for failure to plead,
and the court rendered a judgment of strict foreclosure
on September 25, 2017, setting a first law day of January
30, 2018.
   On October 4, 2017, Cynthia Armijo filed a motion
to dismiss the action for lack of standing, in which
she argued that the original lender, Coldwell Banker
Mortgage, was not a valid legal entity. The plaintiff
objected to that motion to dismiss. While that motion
was pending, the plaintiff moved to open and extend
the law day, which the trial court granted on January
2, 2018, resetting the law day for April 3, 2018. By way
of a memorandum of decision issued on January 22,
2018, the trial court denied Cynthia Armijo’s motion to
dismiss, concluding that the plaintiff had standing to
bring this action.
  On February 9, 2018, Cynthia Armijo moved to rear-
gue her motion to dismiss. On March 7, 2018, the trial
court granted the motion to reargue, voided its January
22, 2018 decision nunc pro tunc, and ordered that the
motion to dismiss would be heard by another judge. The
parties were ordered to reclaim the motion to dismiss
to be assigned to the foreclosure short calendar. On
March 21, 2018, the plaintiff filed a caseflow request to
have the motion to dismiss written onto the March 26,
2018 short calendar. Cynthia Armijo objected to that
caseflow request, but the trial court granted the request
on March 23, 2018.2
  By way of a memorandum of decision issued on June
21, 2018, the trial court concluded that the plaintiff had
standing to bring this action against the defendants and,
therefore, denied Cynthia Armijo’s motion to dismiss.
On July 26, 2018, the trial court denied Cynthia Armijo’s
July 10, 2018 motion to reargue. The defendants did
not appeal the June 21, 2018 denial of the October 4,
2017 motion to dismiss or the denial of the motion
to reargue.
 On September 6, 2018, Cynthia Armijo filed another
motion to dismiss for lack of standing and lack of sub-
ject matter jurisdiction, in which she asserted the same
standing argument that she argued in her October 4,
2017 motion to dismiss. The trial court denied that sec-
ond motion to dismiss on October 22, 2018. The court
did so ‘‘under the law of the case on the merits and the
motion to reargue.’’ This appeal followed.
  The plaintiff moved to dismiss this appeal on the
grounds that it was moot because the law days had
passed and that the appeal was, in part, untimely. This
court granted in part the plaintiff’s motion to dismiss,
holding that the appeal was untimely as to all decisions
prior to the trial court’s order of October 22, 2018,
which denied the defendants’ September 6, 2018 motion
to dismiss.
   In accordance with that ruling, the defendants prop-
erly indicated on their appeal form that they are chal-
lenging the trial court’s October 22, 2018 denial of the
September 6, 2018 motion to dismiss. The defendants,
however, failed to brief, or even mention, the trial
court’s October 22, 2018 judgment. The defendants’
brief is limited to their challenge to the trial court’s
findings of standing and jurisdiction, which were
decided in earlier rulings from which a timely appeal
was never taken. Because the defendants failed to chal-
lenge the bases on which the court denied the Septem-
ber 6, 2018 motion to dismiss—the law of the case
doctrine and the denial of the July 10, 2018 motion
to reargue—we cannot review their challenge to the
October 22, 2018 judgment from which they have
appealed. See Bank of New York Mellon v. Horsey, 182
Conn. App. 417, 438–39, 190 A.3d 105, cert. denied, 330
Conn. 928, 194 A.3d 1195 (2018).
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    The complaint also named the Connecticut Housing Finance Authority
(CHFA) as a defendant. CHFA was defaulted for failure to plead, and is not
a party to this appeal. Therefore, any references herein to the defendants
are to Anthony R. Armijo and Cynthia Armijo.
  2
    On March 26, 2018, the defendants filed their first appeal, Docket No.
AC 41494, from the judgment of strict foreclosure, the initial denial of the
October 4, 2017 motion to dismiss, and the March 7, 2018 order on the
February 9, 2018 motion to reargue. The plaintiff filed a motion to dismiss
that appeal as moot and, in part, untimely. On May 16, 2018, this court
granted the plaintiff’s motion to dismiss the defendants’ first appeal without
prejudice to the defendants raising their claims in a subsequent appeal
following a final disposition of the motion to dismiss dated October 4, 2017,
and the resetting of the law days.